Citation Nr: 1521621	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for CAD and assigned an initial 10 percent rating effective from February 3, 2011.  The Veteran disagreed with the initial 10 percent rating assigned and this appeal ensued.  

While the appeal was pending, the RO found a clear and unmistakable error in the April 2012 rating decision with regard to the effective date assigned for the grant of service connection for CAD.  In a June 2013 rating decision, the RO corrected the error by assigning an earlier effective date of August 31, 2010 for the grant of service connection for CAD.  

In a September 2013 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The matter was addressed in a September 2013 Statement of the Case, but the Veteran expressly indicated, in November 2013 correspondence, that he did not wish to pursue the TDIU claim at this time.  Thus, the issue of entitlement to a TDIU is not currently before the Board.  

The Veteran was scheduled, per his request, to testify at a personal hearing before a Decision Review Officer (DRO) at the RO in September 2014, but he was unable to appear on that date and requested to reschedule the hearing.  The hearing was rescheduled for December 2014; and, despite being provided written notice of the time and date of the December 2014 hearing, the Veteran failed to report to the hearing.  As he did not provide good cause for his failure to report, his request for a DRO hearing at the RO is deemed withdrawn.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015 correspondence, the Veteran requested to appear for a Board hearing by live videoconference before a Veterans Law Judge at the RO.  See January 2015 VA Form 9 located in the Veteran's VBMS file.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, D.C.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, via video-conference per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




